 Case: 1:16-cv-08637 Document #: 4922 Filed: 08/05/21 Page 1 of 4 PageID #:306937




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST
LITIGATION
                                                       No. 1:16-cv-08637

                                                       Honorable Thomas M. Durkin
                                                       Magistrate Judge Jeffrey T. Gilbert


This Document Relates To:

All End-User Consumer Plaintiff Actions



                NOTICE OF MOTION AND MOTION FOR
        PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENTS
 BETWEEN END-USER CONSUMER PLAINTIFFS AND DEFENDANTS PILGRIM’S
    AND MAR-JAC AND TO DIRECT NOTICE TO THE SETTLEMENT CLASS

         PLEASE TAKE NOTICE that End-User Consumer Plaintiffs hereby move the Court for

an Order granting their Motion for Preliminary Approval of Settlements with Defendants

Pilgrim’s and Mar-Jac and to Direct Notice to the Settlement Class. This motion is based on this

notice of motion and motion, Federal Rule of Civil Procedure 23, the concurrently filed

memorandum and supporting declarations and exhibits, and all other evidence and arguments

presented in the briefings and at the hearing on this motion.

         Pursuant to the Northern District of Illinois General Order 21-0027 (Aug. 3, 2021), the

undersigned counsel will not request an in-person presentment of the MOTION FOR

PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENTS BETWEEN END-USER

CONSUMER PLAINTIFFS AND DEFENDANTS PILGRIM’S AND MAR-JAC AND TO

DIRECT NOTICE TO THE SETTLEMENT CLASS, a copy of which is herewith served upon




010636-11/1577583 V2                            -1-
 Case: 1:16-cv-08637 Document #: 4922 Filed: 08/05/21 Page 2 of 4 PageID #:306938




you. The Northern District of Illinois General Order states that if “presentment is required by a

judge’s procedures, the presiding judge will notify parties of the need, if any, for a hearing by

electronic means or in-court proceedings.”1 Counsel confirms that they are available for a

hearing by electronic means, if the Court so requires.

DATED: August 5, 2021                         HAGENS BERMAN SOBOL SHAPIRO LLP

                                              By s/ Steve W. Berman
                                                STEVE W. BERMAN

                                              Breanna Van Engelen
                                              1301 Second Avenue, Suite 2000
                                              Seattle, WA 98101
                                              Tel: (206) 623-7292
                                              steve@hbsslaw.com
                                              breannav@hbsslaw.com

                                              Shana E. Scarlett
                                              Rio R. Pierce
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                              715 Hearst Avenue, Suite 202
                                              Berkeley, CA 94710
                                              Tel: (510) 725-3000
                                              shanas@hbsslaw.com
                                              riop@hbsslaw.com

                                              Brent W. Johnson
                                              Benjamin D. Brown
                                              Daniel H. Silverman
                                              Alison Deich
                                              COHEN MILSTEIN SELLERS & TOLL, PLLC
                                              1100 New York Ave. NW
                                              Suite 500, West Tower
                                              Washington, DC 20005
                                              Tel: (202) 408-4600
                                              bjohnson@cohenmilstein.com
                                              bbrown@cohenmilstein.com

    1
      In Re: Suspension of Local Rules 5.2(f) and 5.3(b) and Continued Authorization of Email
Filings by Pro Se Litigants (Aug. 3, 2021), available at
https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_clerksoffice/rules/admin/pdf-
orders/General%20Order%2021-0027%20-
%20Suspending%20Courtesy%20Copies%20Notices%20of%20Presentment%20-%20Final.pdf



010636-11/1577583 V2                            -2-
 Case: 1:16-cv-08637 Document #: 4922 Filed: 08/05/21 Page 3 of 4 PageID #:306939




                                     dsilverman@cohenmilstein.com
                                     adeich@cohenmilstein.com

                                     Proposed Interim Lead Counsel for End-User
                                     Consumer Indirect Purchaser Plaintiffs Class




010636-11/1577583 V2                   -3-
 Case: 1:16-cv-08637 Document #: 4922 Filed: 08/05/21 Page 4 of 4 PageID #:306940




                                  CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that on July 28, 2021, a true and correct copy

of the foregoing was electronically filed by CM/ECF, which caused notice to be sent to all counsel

of record.

                                               By       s/ Steve W. Berman
                                                        STEVE W. BERMAN




010636-11/1577583 V2                              -1-
